Citation Nr: 9923770	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $34,809.95.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1971 to June 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1995 decision by the Committee on Waivers and 
Compromises (Committee) located in the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO) 
that denied the veteran's claim for waiver of recovery of 
loan guaranty indebtedness.

The Board notes that although the underlying decision on 
appeal was made by the Committee at the St. Petersburg 
Florida RO, the case was certified to the Board from the RO 
in San Juan, Puerto Rico, as the veteran was then residing in 
Puerto Rico.


REMAND

The veteran is seeking waiver of his loan guaranty 
indebtedness.  It is noted that the veteran had been 
designated as incompetent to handle VA funds since May 1975.  
His wife is currently designated as his spouse/payee.  The 
primary contention of the veteran and his representative is 
that his service-connected schizophrenia, rated as 100 
percent disabling since November 1974, as well as the 
language barrier and other circumstances at the time of 
purchase of the property and at the time of default prevented 
him from understanding the transactions that occurred in the 
purchase and eventual loss of the property.  Thus, it is 
contended, the transaction must be considered legally void 
and/or unenforceable.

The veteran and his spouse jointly purchased the subject 
property in January 1991, at which time they also contracted 
to assume the seller's VA guaranteed loan.  The Warranty 
Deed, properly executed and recorded in the public records of 
Dade County, Florida, in January 1991, also contained a 
clause to the effect that the veteran and his wife, agreed to 
assume and pay the remaining balance on the seller's 
mortgage.  The veteran and his spouse, as the purchasers, 
signed the appropriate VA forms to accomplish this.  The VA 
approved the purchasers as an acceptable credit risk for 
assumption of the VA guaranteed loan in July 1991.  

In agreeing to assume the prior owner's mortgage, the veteran 
assumed both the responsibility for the repayment of that 
payment and the obligation to indemnify the VA to the extent 
of any claim for payment arising from the VA guaranty.  The 
record shows that National Mortgage filed a Notice of Default 
with VA, reporting the loan to be due for the January 1992 
installment.  The mortgage company reported there had been no 
contact with the veteran and/or his wife, despite 23 attempts 
and the loan history showed that the loan had been delinquent 
since September, 1991.  According to the lender, the 
mortgagors (veteran and wife) did not speak English.  

The record shows that the mortgagors (veteran and his wife) 
continued to make sporadic payments until July 1992.  A 
postal "certified mail" receipt indicates that the 
veteran's wife received and signed for, at the subject 
address, a written notice from the VA to cure their loan 
delinquency in October 1992.  In November 1992, VA 
repurchased the loan.  VA then sent the mortgagors a ten day 
demand letter to the subject address; however, the letter was 
returned to VA marked, "Moved - Left No Address."

Upon further research, it was determined that the mortgagors 
had returned to Puerto Rico where the wife, as the designated 
payee of the veteran, was receiving the veteran's VA 
disability benefits check each month.  

A Judgment of Foreclosure was entered against the veteran and 
his wife in August 1993, and the subject property was 
thereafter sold at a foreclosure sale in November 1993.  VA 
was the purchaser of the subject property.  The veteran and 
his wife were notified, by letter dated August 31, 1995, that 
they were indebted to VA for the sum of $34,809.95, plus 
interest.  In September 1995, a request for waiver of the 
debt was submitted, signed by the veteran's spouse.  By 
decision dated November 1995, the Committee denied the 
request for waiver.  The veteran and his spouse were informed 
of this decision and subsequently appealed.

Review of the claims folder reveals that medical records 
appear to be incomplete.  There are no outpatient or 
inpatient psychiatric treatment records of record.  The 
examination reports for VA psychiatric evaluations conducted 
in 1986, 1988 and in March 1991 are of record.  It is 
interesting to note that the veteran apparently traveled back 
to Puerto Rico from Miami for the March 1991 examination.  In 
each of these examination reports, the VA examiner indicated 
that the veteran was incompetent to handle his VA disability 
funds.  Historic review of the rating decisions of record 
shows that the RO's determination of incompetency has 
remained in effect throughout the relevant period and to the 
present.

According to VA regulatory criteria, the definition of a 
mentally incompetent person is "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  38 C.F.R. § 3.353 (1998).  In essence, 
it appears that the veteran has challenged the validity of 
the loan guaranty indebtedness due to the VA's adjudication 
incompetency under the legal theory of indemnity.  The 
veteran has simultaneously placed at issue his lack of 
responsibility, or "fault," in the creation of the 
indebtedness.  "Fault of the debtor" is one of the areas for 
consideration in whether a waiver should be granted based 
upon the principles of "equity and good conscience" under 38 
C.F.R. § 1.965 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has released a decision 
pertaining directly to the present appeal.  It was decided 
that, when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness. 
Schaper v. Derwinski, 1 Vet.App. 430 (1991).  The Board finds 
that the veteran's claim of incompetency at the time of his 
assumption of the VA indemnity obligation is a specific 
challenge to the validity of the debt.

With respect to the question of the validity of the debt, the 
instant case offers two distinct avenues of review: (1) 
Whether the loan guaranty indebtedness is valid and 
enforceable against the appellant under the legal theory of 
indemnity, and, (2) whether the loan guaranty indebtedness is 
valid and enforceable against the appellant under the legal 
theory of subrogation.  The VA may seek reimbursement from an 
obligor-veteran under either theory.  Stone v. Derwinski, 2 
Vet.App. 56 (1992).

As to the issue of whether the loan guaranty indebtedness is 
valid and enforceable against the veteran under the legal 
theory of indemnity, an initial determination must be made as 
to whether a finding of incompetency would preclude the 
ability of the veteran to legally incur liability to the VA 
for indemnification on the VA loan guaranty indebtedness.  As 
to the issue of whether the loan guaranty indebtedness is 
valid and enforceable against the veteran under the legal 
theory of subrogation, VA may also look to whether the 
veteran has been declared incompetent by a local court of 
competent jurisdiction since any right of the VA to collect 
under subrogation would be based upon the right of the holder 
to enforce collection of a post foreclosure deficiency under 
a State remedy.

In addition, the Board notes that the most recent detailed 
financial information provided by the veteran was dated in 
1995, and as such, is four years old.  The Board feels that 
an updated financial status report, and the verification of 
the information provided, would be beneficial to the 
resolution of this appeal.

The "Fair Credit Reporting Act" governs the use of credit 
reports by persons.  In pertinent part, "person" is defined 
as "any...government or governmental subdivision or 
agency", and a consumer report is defined as "any written, 
oral or other communication of any information by a consumer 
reporting agency bearing on a consumer's credit worthiness, 
credit standing, credit capacity.  38 U.S.C.A. § 1681a (West 
1991)

The purpose of the act is to set parameters defining when a 
consumer report may be furnished to a person. The guidelines 
indicate that a report may be furnished by a consumer 
reporting agency to a person (in this case VA) which it has 
reason to believe...intends to use the information in 
connection with a determination of the consumer's eligibility 
for a license or other benefit granted by a governmental 
instrumentality required by law to consider an applicant's 
financial responsibility or status."  38 U.S.C.A. § 1681b 
(West 1991).  Certainly, the grant of a waiver of overpayment 
by VA is a "benefit" to a veteran in which the veteran's 
financial responsibility or ability to repay the loan is at 
issue..

On the basis of the above, the Board determines that further 
development of the evidence is essential for a proper 
appellate decision and, therefore, remands the matter to the 
RO for the following action:

1.  The veteran and his representative 
should be provided with an opportunity to 
present any evidence or arguments that 
they may have relevant to the issue of 
the veteran's competency, particularly at 
the time of his purchase of the subject 
property and assumption of the VA 
indemnity obligation in January 1991, but 
also at the time of the initial default 
on the VA guaranteed loan in January 
1992, and at the present time.  This 
evidence should include all VA, service 
department or private outpatient and 
hospitalization records for treatment of 
his service- connected neuropsychiatric 
disability to the present time.  The RO 
should assist the veteran in the 
accumulation of these records.  

The veteran should be questioned as to 
whether or not he has been declared 
incompetent by a court of competent 
jurisdiction or whether a guardian has 
been appointed for the veteran based upon 
a court finding of incompetency.  Copies 
of any such court orders should be 
accumulated by the RO and added to the 
claims folder.

2.  Thereafter, the case should be 
referred to the District Counsels in both 
Florida and Puerto Rico for an opinion 
and detailed explanation as to whether 
the VA has an enforceable claim against 
the veteran to collect the debt under the 
terms of the underlying note obligation 
and indemnity agreement assumed and 
entered into at the time of the veteran's 
purchase of the property under the 
theories of either indemnity or 
subrogation.

4.  If the veteran's loan guaranty 
indebtedness is found to be legally 
enforceable, the veteran should be 
provided with, and asked to complete, 
another financial status report form (VA 
Form 4-5655).  The RO should also request 
from the veteran complete copies, 
including all schedules and attachments, 
of his Federal income tax returns for 
1997, 1998, and 1999 (if the '99' return 
is available).  The current financial 
status report should include financial 
information of any adult living in the 
same household as the appellant.  To the 
extent possible, the appellant and any 
adults residing with the veteran should 
provide written documentation or 
verification of all items contained in 
the financial status report, particularly 
the monthly expenditures applied to other 
creditors, as well as a listing and 
valuation of any property owned, 
including rental property.

5.  If the veteran's loan guaranty 
indebtedness is found to be legally 
enforceable, the RO is to obtain a 
consumer report on the veteran from a 
consumer reporting agency for association 
with the claims folder.

6.  When the above development has been 
completed to the extent possible and the 
requested materials are associated with 
the claims folder, the claim should be 
reviewed by the RO to determine whether 
the veteran should be entitled to a 
waiver of recovery of his loan guaranty 
indebtedness based upon the principles of 
"equity and good conscience."  If the RO 
determines that the veteran is not so 
entitled, he should be provided with a 
supplemental statement of the case 
specifically addressing the law and 
regulations concerning the "equity and 
good conscience" standards used in 
determination of whether a waiver should 
be granted in accordance with 38 C.F.R. § 
1.965(a).  An effort should be made by 
the RO to specifically address those of 
the six enumerated elements utilized in 
its determination and any other factors 
considered.

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



